DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 02/10/2021. Claims 1 -12 have been cancelled by the applicant.  Claims 13-29 and newly added claims 30-32 are pending and an action on the merits is as follows.	
Claims 13-17, 20, 23 and 26 have been amended. Previous 112 rejection is withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/10/2021, with respect to 3-17, 20, 23 and 26 have been fully considered and are persuasive.  Specifically the applicant amended to overcome the 112 amendment, with overcoming the 112 rejection the applicant placed the application in condition for allowance and an updated search was performed. The rejections of claims 13-29 are hereby withdrawn.
	REASON FOR EXAMINER’S AMENDMENT
Examiner’s amendment to claims 30-32 were to correct “a lack antecedent basis” in the claims.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
- In claim 30, starting near end of line 11 delete the following “wherein the center points of the lines lie on the extension of the longitudinal axis of the ignition element” and replace with “wherein each of the lines include a center point that lies on the extension of the longitudinal axis of the ignition element.”-
-In claim 31, starting near end of line 11, delete the following “wherein the center points of the lines lie on the extension of the longitudinal axis of the ignition element” and replace with “wherein each of the lines include a center point that lies on the extension of the longitudinal axis of the ignition.”-
- In claim 32, starting near end of line 11 delete the following “wherein the center points of the lines lie on the extension of the longitudinal axis of the ignition element” and replace with “wherein each of the lines include a center point that lies on the extension of the longitudinal axis of the ignition.”-
Allowable Subject Matter
Claims 13-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 13 and 20,  the prior art of record fails to teach or suggest the combination of limitations set forth in claims 13 and 20;specifically, the prior art fails to teach or suggest  a Spark Plug “wherein the weld pool for the welding seam on the spark plug electrode extends at least up to the longitudinal axis of the ignition element, so that, after a rotation of the ignition electrode about the longitudinal axis during the welding, the joining surface between the electrode base body and the ignition element is completely fused, so that the welding seam extends across an entire diameter of the ignition element, and wherein a mixing rate for the first material or for the second material is less than 15 weight percent in a half of the welding seam that is adjacent to the ignition element” in combination with other features of the present claimed invention.
Regarding claims 14-19, 21, and 31-32, these claims are allowable for the reasons given for claims 13 and 20; and because of their dependency status on these claims.
Regarding claim 22,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 22;specifically, the prior art fails to teach or suggest  a method of making a Spark Plug “wherein the weld pool for the welding seam on the spark plug electrode extends at least up to the longitudinal axis of the ignition element, so that, after a rotation of the ignition electrode about the longitudinal axis during the welding, the joining surface between the electrode base body and the ignition element is completely fused, so that the welding seam extends across an entire diameter of the ignition element.” 
Regarding claims 22-30, these claims are allowable for the reasons given for claim 22; and because of their dependency status on claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879